Citation Nr: 0803933	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  06-19 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post 
traumatic stress disorder (PTSD), and if so whether service 
connection is warranted on the merits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel

INTRODUCTION

The veteran had active service from September 1981 to 
September 1984 and from January 1991 to May 1991.  He served 
in Southwest Asia from February through May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which found that new and 
material evidence had not been submitted to reopen a claim 
for PTSD.

In January 2008, the veteran presented testimony at a video 
conference hearing conducted by the undersigned. A transcript 
is in the file.

The appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC. VA will notify 
the appellant if further action is required.


FINDINGS OF FACT

1. In an October 2004 rating decision, the RO continued the 
previous denial of the veteran's claim to reopen a claim for 
service connection for PTSD.  The veteran was notified of the 
decision but he did not perfect an appeal.

2. The evidence associated with the claims file since the 
October 2004 RO decision raises a reasonable possibility of 
substantiating the claim.




CONCLUSIONS OF LAW

1. The October 2004 rating decision denying the claim to 
reopen the issue of entitlement to service connection for 
PTSD is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 
38 C.F.R. § 20.1103 (2007).

2. The additional evidence presented since the October 2004 
rating decision is new and material, and the claim of 
entitlement to service connection for PTSD is reopened. 38 
U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the appellant in July 2004 and June 
2005 correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
notice of what part VA will attempt to obtain.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim.  VA informed the claimant of the need to submit all 
pertinent evidence in his possession, and provided adequate 
notice of how disability ratings and effective dates are 
assigned.  The veteran has been adequately informed of the 
specific basis for the prior denial of his claim. Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

While the appellant may not have received full notice prior 
to the initial decision, after sufficient notice was provided 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and the claim 
was readjudicated. The claimant was provided the opportunity 
to present pertinent evidence and testimony. In sum, there is 
no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.

By rating action in May 2003 service connection for PTSD was 
denied.  In making that determination the RO found that the 
veteran had submitted no confirmed stressor information, that 
PTSD had not been diagnosed, and that he did not serve in 
combat.  The veteran did not timely appeal this decision and 
it became final.

In an October 2004 rating decision VA found that new and 
material evidence had not been submitted to reopen the 
previously denied claim for service connection for PTSD.  The 
claim was denied because there was no verifiable stressor 
information submitted by the veteran.  The veteran did not 
appeal.  Hence, that decision is final.  38 U.S.C.A. § 7105 
(West 2002).

The veteran filed a request to reopen his claim for service 
connection for PTSD in June 2005 and it was considered in a 
VA rating decision dated in August 2005.

Service connection for PTSD may now be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication. 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.

Consideration must be given to the question of whether new 
and material evidence has been received because it goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo. See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001). If no such evidence has 
been offered, that is where the analysis must end, and what 
the RO may have determined in that regard is irrelevant. Id. 
Further analysis, beyond consideration of whether the 
evidence received is new and material is neither required nor 
permitted. Id. at 1384; see also Butler v. Brown, 9 Vet. App. 
167, 171 (1996).

Under 38 C.F.R. § 3.156 (a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence. 
New evidence means existing evidence not previously submitted 
to agency decision makers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

Evidence available at the time of the October 2004 rating 
decision consisted of service medical records, post-service 
private and VA treatment records, which indicated an initial 
diagnosis of PTSD beginning in 2003; and several stressor 
statements and PTSD questionnaires with claimed stressors.  
Also available was the veteran's DD 214 which indicated that 
he was an aircraft fuel systems mechanic while in Southwest 
Asia.  These records do not show that he served in combat.  
His service medical records were devoid of complaints, 
treatment, findings, or diagnoses related to PTSD.

Evidence received since the October 2004 RO denial consists 
of additional VA PTSD clinical records, the January 2008 
video conference hearing transcript, and statements by the 
veteran.  

The veteran's January 2008 testimony is new and material.  In 
this regard, during the course of the veteran's testimony he 
provided multiple precise dates and times between January 21 
and January 28, 1991, during which the air base he was 
stationed, identified as Prince Sultan Air Base (known during 
the war as Al Kharj), blew siren warnings announcing 
suspected SCUD attacks.  SCUD sirens are known to have been 
sounded at Al Kharj.  See Rick Atkinson's Crusade, The Untold 
Story of the Persian Gulf War, 104 (Houghton Mifflin Co. 
1993).  

The veteran stated that at each time the siren sounded he was 
required to don a gas mask, and run to a sheltered position.  
While the appellant acknowledges that he is not aware of any 
injuries or property damage due to any SCUD attack, and while 
he acknowledges that no SCUD landed at Al Kharj, he argues 
that the siren warnings caused him to fear for his life.  The 
record shows that SCUD attacks, amongst multiple other 
events, have been considered in diagnosing PTSD.  
Accordingly, as this evidence raises a reasonable possibility 
of changing the prior outcome, the veteran's testimony is new 
and material evidence.  

The claim is reopened.


ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for post traumatic stress 
disorder is reopened.


REMAND

Given the fact that SCUD sirens are known to have been 
sounded at the veteran's base, and given the fact that base 
personnel were under orders to take appropriate safety 
precautions, the remaining question is whether this fact 
alone is sufficient to support a diagnosis of PTSD.  In this 
regard, any examination must also consider the fact that no 
other in-service stressor has been independently verified, 
and the appellant has a history of non service related 
stressors and alcohol abuse.  Still, given that the type of 
SCUD missiles used during Desert Storm by Iraq had no effect 
for military actions or military success, but were 
psychologically effective, see Steven A. Hildreth's 
Evaluation of U.S. Army Assessment of Patriot Antitactical 
Missile Effectiveness in the War Against Iraq, 42 (1992), the 
impact of these alerts must be considered.

Therefore, this case is REMANDED for the following action:

1.  The RO should arrange for the veteran 
to be accorded examinations by a VA 
psychiatrist and psychologist.  The 
purpose of the examinations is to 
determine the nature and etiology of any 
diagnosed PTSD.  All indicated studies, 
including post traumatic stress disorders 
sub scales, are to be performed.  In 
determining whether or not the veteran 
has PTSD due to an in-service stressor 
the examiner is hereby notified that only 
the veteran's claim that his base sounded 
SCUD alert siren warnings has been 
confirmed.  No other claimed in-service 
stressor has been verified.  Further, 
there is no evidence that any SCUD attack 
landed at the appellant's air base, and 
no evidence that any attack caused any 
casualty.  The claims folder must be 
provided to and reviewed by the examiner 
prior to the conduct of any requested 
study.  The examiners must then opine 
whether it is as least as likely as not 
that the appellant suffers from PTSD is 
caused by exposure to fear surrounding 
SCUD alert warnings alone.  A complete 
rationale for any opinion expressed must 
be provided.

2. The RO should then review the claims 
file and undertake any additional actions 
deemed necessary to comply with the 
provisions of the VCAA.  When the RO is 
satisfied that the record is complete and 
that all requested actions have been 
accomplished, the claim must be 
readjudicated on the basis of all 
relevant evidence of record.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished an appropriate supplemental 
statement of the case.  The records 
should then be returned to the Board for 
further appellate review.

The purpose of this remand is to ensure a complete record for 
appellate review and to assist the veteran with the 
development of evidence in connection with his claim.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.  The appellant has 
the right to submit additional evidence and 


argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




____________________________________________
DEREK. R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


